DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	There are two claim 4 being recited. It is not clear which claim is intended to be claim 4. For examination purposes the first occurring claim 4 will be labeled as claim 4 [I] and the second occurring claim 4 will be labeled as claim 4 [II]. 
	It is noted that when this issue is corrected, new grounds of rejection may be appropriate as the scope of the claims are being changed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 [II] isrejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 [II] recites the limitation "wherein the boosting scheme".  There is insufficient antecedent basis for this limitation in the claim as claim 4 [II] depends on claim 3, which does not recite any boosting in itself or any subsequent claims it depends on.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronrath, Constantin, Abolfazl R. Aderiani, and Bengt Lennartson. "Enhancing digital twins through reinforcement learning." in view of Lee et al. US 2010/0023307.
	Note that while there are 22 claims, the claims will be addressed based off their current claim number including claim 4 [I] and claim 4 [II] as addressed above.
	Regarding claims 1, 10, and 18, Cronrath teaches “a system associated with an industrial asset, comprising: an ensemble of learners that comprise a digital twin corresponding to the industrial asset” (abstract “We present an algorithm to compensate for those residual errors through Reinforcement Learning (RL) and data fed back from the manufacturing system”); and
 	“a learning agent platform, coupled to the ensemble of learners, to manage the ensemble” (pg. 294 ¶B “Reinforcement Learning is inspired by the way humans learn. The learning agent observes the state xt ∈ X of the environment, decides on a control action ut ∈ U that alters the state of the environment, possibly receives a reward r according to some reward function R(x, u), and observes the new state xt+1 ∈ X of the environment. Over time, it will learn to distinguish good from bad actions”),
“receive information about current operation of the industrial asset” (pg. 294 §B “The learning agent observes the state xt ∈ X of the environment, decides on a control action ut ∈ U that alters the state of the environment”), and 
“apply learning to the received information to generate data that modifies the ensemble of learners” (pg. 295 fig. 2 “It decides then whether to apply dt or ut = πa(xt) to the physical system G. The system then generates a feedback signal (reward) rt and a next state xt+1 that is observed by the Digital Twin. rt is used to improve the EDiT policy πa.”)
	Note that while a memory and processor would be inherent to any computing system, Lee more explicitly teaches “a computer processor” (Lee [0110]), and 
“a computer memory storing instructions that, when executed by the computer processor cause the learning agent platform to” (Lee [0110]): 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cronrath with that of Lee since as both references pertain to dealing with industrial systems and solving issues, a combination of known methods would yield predictable results.
	Note that independent claims 10 and 18 recite the same substantial subject matter as independent claim 1 and thus are subject to the same rejection. The difference in embodiments including a method and non-transitory medium are taught by Lee abstract and [0110] respectively. 
	Regarding claim 2, the Cronrath and Lee references have been addressed above. Cronrath further teaches “wherein the learning agent platform is associated with reinforcement learning” (abstract “We present an algorithm to compensate for those residual errors through Reinforcement Learning (RL) and data fed back from the manufacturing system”).
Regarding claims 3, 11 and 19, the Cronrath and Lee references have been addressed above. Cronrath further teaches “wherein the reinforcement learning is based on a Markov Decision Process ("MDP")” (pg. 294 §B ¶2 “More formally, the underlying model is a Markov Decision Process, or MDP in short.”)
Regarding claims 4 [I], 12 and 20, the Cronrath and Lee references have been addressed above. Lee further teaches “wherein the learning agent platform is further to: employ a boosting scheme to enhance decision making by the learning agent” ([0071] “Boosting is an algorithm aiming to improve the accuracy of any given learning algorithm or classifiers in a supervised learning scheme, particularly a weak learner algorithm.”)
Regarding claims 4 [II] and 13, the Cronrath and Lee references have been addressed above. Lee further teaches “wherein the boosting scheme uses a learner's voting weight that is inversely proportional to its error on a previous batch of information” ([0071] “each training pattern is assigned a weight which determines the probability of being selected. If the training pattern is correctly classified, the chance of being selected in the subsequent component classifier is reduced. If the training pattern is not correctly classified, the chance of being selected in the subsequent component classifier is increased”)
Regarding claims 5 and 14, the Cronrath and Lee references have been addressed above. Lee further teaches “when an aggregate decision of the ensemble is associated with one of: (i) a weighted average in a regression approach, or (ii) a weighted vote in a classification approach” (]0034] “The Auto-Regressive Moving Average (ARMA) model consists of two parts, the autoregressive (AR) part and the moving average (MA) part. T”)
Regarding claims 6 and 15, the Cronrath and Lee references have been addressed above. Cronrath further teaches “wherein the modification of the ensemble of learners includes at least one of (i) adding a model, (ii) pruning a model, and (iii) modifying a model” (pg. 295 fig. 2 “The system then generates a feedback signal (reward) rt and a next state xt+1 that is observed by the Digital Twin. rt is used to improve the EDiT policy πa.”)
Regarding claims 7 and 16, the Cronrath and Lee references have been addressed above. Cronrath further teaches “wherein the learning agent platform makes control decisions based on statistics describing the performance of the ensemble and the learners” (pg. 294 §B “The learning agent observes the state xt ∈ X of the environment, decides on a control action ut ∈ U that alters the state of the environment,”)
Regarding claims 8 and 17, the Cronrath and Lee references have been addressed above. Cronrath further teaches “wherein the statistics include information about a tunable heuristic in performance space independent of any specific task and drift” (abstract “We test the algorithm in a sheet metal assembly context, in which locators of the fixture are optimally adjusted for individual assemblies”)
Regarding claims 9 and 21, the Cronrath and Lee references have been addressed above. Cronrath further teaches “wherein the industrial asset is associated with at least one of: (i) a turbine, (ii) a gas turbine, (iii) a wind turbine, (iv) an engine, (v) a jet engine, (vi) a locomotive engine, (vii) a refinery, (viii) a power grid, (ix) a dam, and (x) an autonomous vehicle” (pg. 293 last ☻0 “The term Digital Twin originates from a NASA technology report, in which a Digital Twin is defined as: “an integrated multiphysics, mulitscale simulation of a vehicle or system that uses the best available physical models, sensor updates, fleet history, etc. to mirror the life of its corresponding flying twin”)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/            Primary Examiner, Art Unit 2124